 
EXHIBIT 10.1 – INDEMNIFICATION AGREEMENT BETWEEN THE COMPANY AND PAUL W.
CHISHOLM
 
INDEMNIFICATION AGREEMENT
 
This Agreement is made as of the 15th day of October 2002, by and between
Sycamore Networks, Inc., a Delaware corporation (the “Corporation), and Paul
Chisholm (“Indemnitee”), a director or officer of the Corporation.
 
WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and
 
WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited, and
 
WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers so as to provide them with the maximum
possible protection permitted by law, and
 
WHEREAS, Indemnitee does not regard the protection available under the
Corporation’s Amended and Restated Certificate of Incorporation and insurance as
adequate in the present circumstances, and may not be willing to serve as a
director or officer without adequate protection, and
 
WHEREAS, the Corporation desires Indemnitee to serve as a director or officer of
the Corporation.
 
NOW THEREFORE, the Corporation and Indemnitee do hereby agree as follows:
 
1. Agreement to Serve. Indemnitee agrees to serve or continue to serve as a
director or officer of the Corporation for so long as he is duly elected or
appointed or until such time as he tenders his resignation in writing
 
2. Definitions. As used in this Agreement:
 
(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, or proceeding, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.
 
(b) The term “Corporate Status” shall mean the status of a person who is or was
a director or officer of the Corporation, or is or was serving, or has agreed to
serve, at the request of the Corporation, as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise.
 
(c) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.
 
(d) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be



-1-



--------------------------------------------------------------------------------

deemed to have acted in a manner “not opposed to the best interests of the
Corporation” as referred to in this Agreement.
 
3. Indemnification in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Paragraph 3 if Indemnitee
was or is a party to or threatened to be made a party to or otherwise involved
in any Proceeding including without limitation any Proceeding currently pending
against the Corporation and/or any of its directors (other than a Proceeding by
or in the right of the Corporation to procure a judgment in its favor) by reason
of his Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses, judgments, fines,
penalties and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his behalf in connection with such Proceeding, if Indemnitee
acted in good faith and in a manner which he reasonably believed to be in, or
not opposed to, the best interests of the Corporation and, with respect to of
any criminal Proceeding, had no reasonable cause to believe that his conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in, or not opposed to, the best
interests of the Corporation, and, with respect to any criminal Proceeding, had
reasonable cause to believe that his conduct was unlawful.
 
4. Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify Indemnitee in accordance with the provisions of this
Paragraph 4 if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any Proceeding by or in the right of the Corporation to
procure a judgment in its favor by reason of his Corporate Status or by reason
of any action alleged to have been taken or omitted in connection therewith,
against all Expenses and, to the extent permitted by law, amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his behalf in
connection with such Proceeding, if he acted in good faith and in a manner which
he reasonably believed to be in, or not opposed to, the best interests of the
Corporation, except that no indemnification shall be made under this Paragraph 4
in respect of any claim, issue, or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation, unless and only to the extent that the
Court of Chancery of Delaware shall determine upon application that, despite the
adjudication of such liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
the Court of Chancery shall deem proper.
 
5. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Paragraph 10, the Corporation
shall not indemnify the Indemnitee in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless the initiation thereof was approved
by the Board of Directors of the Corporation. Notwithstanding anything to the
contrary in this Agreement, the Corporation shall not indemnify the Indemnitee
to the extent the Indemnitee is reimbursed from the proceeds of insurance, and
in the event the Corporation makes any indemnification payments to the
Indemnitee and the Indemnitee is subsequently reimbursed from the proceeds of
insurance, the Indemnitee shall promptly refund such indemnification payments to
the Corporation to the extent of such insurance reimbursement.
 
6. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful,
on the merits or otherwise, in defense of any Proceeding or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses incurred by him or on his behalf in connection therewith. Without
limiting the foregoing, if any Proceeding or any claim, issue or matter therein
is disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Corporation, and (v) with
respect to any criminal proceeding, an adjudication that the Indemnitee had
reasonable cause to believe his conduct was unlawful, the Indemnitee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto.
 
7. Notification and Defense of Claim. As a condition precedent to his right to
be indemnified, the Indemnitee must notify the Corporation in writing as soon as
practicable of any Proceeding for which indemnity will



-2-



--------------------------------------------------------------------------------

or could be sought by him and provide the Corporation with a copy of any
summons, citation, subpoena, complaint, indictment, information or other
document relating to such Proceeding with which he is served. With respect to
any Proceeding of which the Corporation is so notified, the Corporation will be
entitled to participate therein at its own expense and/or to assume the defense
thereof at its own expense, with legal counsel reasonably acceptable to the
Indemnitee. After notice from the Corporation to the Indemnitee of its election
so to assume such defense, the Corporation shall not be liable to the Indemnitee
for any legal or other expenses subsequently incurred by the Indemnitee in
connection with such claim, other than as provided below in this Paragraph 7.
The Indemnitee shall have the right to employ his own counsel in connection with
such claim, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of the Indemnitee unless (i) the employment of counsel by the Indemnitee has
been authorized by the Corporation, (ii) counsel to the Indemnitee shall have
reasonably concluded that there may be a conflict of interest or position on any
significant issue between the Corporation and the Indemnitee in the conduct of
the defense of such action or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel for the Indemnitee shall be at the expense of
the Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of the Indemnitee, to
assume the defense of any claim brought by or in the right of the Corporation or
as to which counsel for the Indemnitee shall have reasonably made the conclusion
provided for in clause (ii) above.
 
8. Advancement of Expenses. Subject to the provisions of Paragraph 9 below, in
the event that the Corporation does not assume the defense pursuant to Paragraph
7 of this Agreement of any Proceeding to which Indemnitee was or is a party or
is threatened to be made a party by reason of his Corporate Status or by reason
of any action alleged to have been taken or omitted in connection therewith and
of which the Corporation receives notice under this Agreement, any Expenses
incurred by the Indemnitee in defending such Proceeding shall be paid by the
Corporation in advance of the final disposition of such matter; provided,
however, that the payment of such Expenses incurred by the Indemnitee in advance
of the final disposition of such matter shall be made only upon receipt of an
undertaking by or on behalf of the Indemnitee to repay all amounts so advanced
in the event that it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified by the Corporation as authorized in this Agreement.
Such undertaking shall be accepted without reference to the financial ability of
the Indemnitee to make repayment.
 
9. Procedure for Indemnification. In order to obtain indemnification or
advancement of Expenses pursuant to Paragraphs 3, 4, 6 or 8 of this Agreement,
Indemnitee shall submit to the Corporation a written request, including in such
request such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification or advancement of Expenses. Any such
indemnification or advancement of Expenses shall be made promptly, and in any
event within 60 days after receipt by the Corporation of the written request of
the Indemnitee, unless with respect to requests under Paragraphs 3, 4 or 8 the
Corporation determines within such 60-day period that such Indemnitee did not
meet the applicable standard of conduct set forth in Paragraph 3 or 4, as the
case may be. Such determination shall be made in each instance by (a) a majority
vote of the directors of the Corporation consisting of persons who are not at
that time parties to the Proceeding (“disinterested directors”), whether or not
a quorum, (b) a majority vote of a quorum of the outstanding shares of stock of
all classes entitled to vote for directors, voting as a single class, which
quorum shall consist of stockholders who are not at that time parties to the
Proceeding, (c) independent legal counsel (who may, to the extent permitted by
applicable law, be regular legal counsel to the Corporation), or (d) a court of
competent jurisdiction.
 
10. Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction if the Corporation denies such request, in whole or in
part, or if no disposition thereof is made within the 60-day period referred to
above in Paragraph 9. Unless otherwise required by law, the burden of proving
that indemnification is not appropriate shall be on the Corporation. Neither the
failure of the Corporation to have made a determination prior to the
commencement of such action that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation pursuant to Paragraph 9 that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct. Indemnitee’s expenses (of the type described in the



-3-



--------------------------------------------------------------------------------

definition of “Expenses” in Paragraph 2(c)) reasonably incurred in connection
with successfully establishing his right to indemnification, in whole or in
part, in any such Proceeding shall also be indemnified by the Corporation.
 
11. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties or amounts paid in settlement actually
and reasonably incurred by him or on his behalf in connection with any
Proceeding but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such Expenses, judgments,
fines, penalties or amounts paid in settlement to which Indemnitee is entitled.
 
12. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.
 
13. Term of Agreement. This Agreement shall continue until and terminate upon
the later of (a) six years after the date that Indemnitee shall have ceased to
serve as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise or (b) the final
termination of all Proceedings pending on the date set forth in clause (a) in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Paragraph 10 of this Agreement relating thereto.
 
14. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Certification of
Incorporation, the By-Laws, any agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of Delaware, any other law
(common or statutory), or otherwise, both as to action in his official capacity
and as to action in another capacity while holding office for the Corporation.
Nothing contained in this Agreement shall be deemed to prohibit the Corporation
from purchasing and maintaining insurance, at its expense, to protect itself or
the Indemnitee against any expense, liability or loss incurred by it or him in
any such capacity, or arising out of his status as such, whether or not the
Indemnitee would be indemnified against such expense, liability or loss under
this Agreement; provided that the Corporation shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.
 
15. No Special Rights. Nothing herein shall confer upon Indemnitee any right to
continue to serve as an officer or director of the Corporation for any period of
time or at any particular rate of compensation.
 
16. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated and to the fullest extent permitted by
applicable law.
 
17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.
 
18. Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of the estate,
heirs, executors, administrators and personal representatives of Indemnitee.
 
19. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.



-4-



--------------------------------------------------------------------------------

 
20. Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.
 
21. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:
 
(a) if to the Indemnitee, to:
 
(b) if to the Corporation, to:
 
 Sycamore Networks, Inc.
 220 Mill Road
 Chelmsford, MA 01824
 Attn: General Counsel
 
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.
 
22. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.



-5-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

       
SYCAMORE NETWORKS, INC.
 
         
Attest:
     
By:
 
/s/  Daniel E. Smith        

--------------------------------------------------------------------------------

By:
 
/s/  Melanie L. Wickens        

--------------------------------------------------------------------------------

     
Name:
 
Daniel E. Smith
           
Title:
 
President and CEO
                                                             
 
INDEMNITEE:
                                           
/s/  Paul Chisholm        

--------------------------------------------------------------------------------

           
Paul Chisholm



-6-